13-591
         Wu v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A055 434 128
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of November, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       FU LIN WU, AKA FUN LIN WU,
14                Petitioner,
15
16                       v.                                     13-591
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Zhou Wang, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; David V. Bernal, Assistant
28                                     Director; Lindsay W. Zimliki, Trial

         08152014-B3-3
 1                                  Attorney, Office of Immigration
 2                                  Litigation, United States Department
 3                                  of Justice, Washington, D.C.
 4
 5           UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9           Fu Lin Wu, a native and citizen of China, seeks review

10   of a January 31, 2013, decision of the BIA affirming the

11   August 4, 2011, decision of Immigration Judge (“IJ”) Steven

12   Abrams, denying his application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).          In re Fu Lin Wu, No. A055 434 128 (B.I.A. Jan. 31,

15   2013), aff’g No. A055 434 128 (Immig. Ct. N.Y. City Aug. 4,

16   2011).          We assume the parties’ familiarity with the

17   underlying facts and procedural history of this case.

18           Under the circumstances of this case, we have reviewed

19   both the IJ’s and the BIA’s opinions “for the sake of

20   completeness.”          Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

21   2008) (quotation marks and citations omitted).          The

22   applicable standards of review are well established.          See

23   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
24   510, 513 (2d Cir. 2009).


     08152014-B3-3                        2
 1           Wu applied for asylum, withholding of removal, and CAT

 2   relief based on his claim that he fears persecution in his

 3   home province of Heilongjiang because he has had more than

 4   one child in violation of China’s population control

 5   program.         For largely the same reasons as this Court set

 6   forth in Jian Hui Shao v. Mukasey, 546 F.3d 138 (2d Cir.

 7   2008), we find no error in the agency’s determination that

 8   Wu failed to demonstrate his eligibility for relief.           See

 9   id. at 158-72.

10           For the foregoing reasons, this petition for review is

11   DENIED.         As we have completed our review, any pending

12   request for oral argument in this petition is DENIED in

13   accordance with Federal Rule of Appellate Procedure

14   34(a)(2), and Second Circuit Local Rule 34.1(b).

15                                     FOR THE COURT:
16                                     Catherine O’Hagan Wolfe, Clerk
17
18




     08152014-B3-3                       3